Citation Nr: 0932285	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  94-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to May 
1969 and from June 1970 to January 1975.
 
These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Veteran and his wife testified during personal hearings 
at the RO in May 1994, May 1998, and April 1999.  While in 
November 1999, the Veteran requested the opportunity to 
testify before a Veterans Law Judge during a videoconference 
hearing, in October 2002, he cancelled his request for that 
hearing.  As such, the Board is of the opinion that all due 
process requirements were met regarding the Veteran's hearing 
request.
 
In April 2003 and March 2005, the Board remanded the claims 
for initial higher ratings for PTSD and a TDIU to the RO for 
further evidentiary development.

In a January 2007 decision, the Board denied the Veteran's 
claims for an initial rating in excess of 50 percent for PTSD 
and for a TDIU.  The Veteran appealed the Board's January 
2007 decision to the United States Court of Appeals for 
Veteran's Claims (the Court).  In a memorandum decision of 
January 2008, the Court vacated that portion of the Board's 
January 2007 decision that denied an initial higher rating 
for PTSD and for a TDIU and remanded these matters to the 
Board for further proceedings consistent with the Court's 
decision.

Because the claim for a higher initial rating for PTSD on 
appeal follows the grant of service connection, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

As previously noted in the Board's January 2007 decision, in 
a May 1993 signed statement, the Veteran requested that his 
application (for VA benefits, apparently) be "back dated" to 
April 1, 1993 when he said he submitted his application for 
mailing to the VA RO.  The Veteran and his attorney should 
contact the RO and clarify what, if anything, the Veteran 
seeks by this statement.

The appeal is REMANDED to the VA RO.  VA will notify the 
appellant if further action is required.


REMAND

In light of the points addressed in the Court's decision, and 
the Board's review of the claims file, further RO action on 
these matters is warranted.

Initially, the Board notes that in November 2007, a private 
individual unemployability assessment was associated with the 
claims file, subsequent to the issuance of the August 2006 
supplement statement of the case (SSOC); however, it has not 
been considered by the RO and neither the Veteran nor his 
attorney has expressly waived initial RO consideration of the 
evidence.  Thus a remand for RO consideration of this 
evidence, in the first instance, and issuance of an SSOC 
reflecting such consideration, is warranted.  See 38 C.F.R. § 
19.31, 19.37 (2008).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

A review of the claims file reflects that the directives of 
the Board's April 2003 and March 2005 remands, pertaining to 
the claim for a TDIU were not followed.  In this regard, the 
Board instructed the RO to undertake further development of 
the claim for a TDIU, including a VA examination and opinion 
as to whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  However, such examination and 
opinion were never obtained.  Hence, further remand of this 
matter is warranted to afford the Veteran a VA general 
examination. 

With regard to the claim for a higher initial rating for 
PTSD, the Veteran and his attorney assert that the Veteran's 
PTSD symptoms are of greater severity than reflected in his 
initial 50 percent disability rating.  In the January 2008 
memorandum decision, the Court found that the Board 
improperly focused on the whether any of the specific 
symptoms delineated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, were exhibited by the Veteran instead of considering 
all symptoms that affect the level of occupational and social 
impairment.  

In this regard, symptoms noted in the rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  In light of the above, the Board finds that a new VA 
PTSD examination is warranted in order to fully and fairly 
evaluate the Veteran's claim for an initial rating in excess 
of 50 percent for PTSD.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one).

Accordingly, the RO should arrange for the Veteran to undergo 
VA general and PTSD examinations, by appropriate physicians, 
at a VA medical facility.  The Veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in denial of the original claim (as 
such claims will be decided on the basis of evidence of 
record.  See 38 C.F.R. § 3.655 (2008). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the VA 
medical center (VAMC) in Fayetteville, Arkansas, dated 
through March 2006.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, 
the RO must obtain all outstanding medical records from the 
Fayetteville VAMC, dated from March 2006 to the present.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should, through VCAA-compliant notice, give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claims for a higher initial rating for PTSD 
and for a TDIU.  The RO should ensure that it informs the 
Veteran of the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (particularly, as regards 
assignment of disability ratings and effective dates).

The RO's adjudication of the claim for a higher initial 
rating for PTSD should include consideration of whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.

Lastly, given the Veteran's contentions that he is not able 
to work because of his service-connected PTSD; on remand, the 
RO should also adjudicate whether this claim for a higher 
initial rating meets the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to each of the claims 
on appeal, to include on an extra-
schedular basis.  The RO should explain 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit. The RO should also ensure that 
its letter meets the notice requirements 
of Dingess/Hartman (cited to above).

2.  The RO should obtain from the 
Fayetteville all outstanding medical 
records from March 2006 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

3.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA psychiatric 
examination, by a psychiatrist, at a VA 
medical facility.  The entire claims file 
must be provided to the psychiatrist 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to include 
psychological testing, if appropriate) 
should be accomplished and all clinical 
findings reported in detail. 

The psychiatrist should identify the 
existence and severity of all current 
manifestations of the Veteran's PTSD.  
The psychiatrist also should render a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the Veteran's PTSD.  

The psychiatrist should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the Veteran's service-
connected PTSD.  In this regard, the 
psychiatrist is requested to opine 
whether the severity of the Veteran's 
PTSD symptoms results in occupational and 
social impairment with:  (a) reduced 
reliability and productivity; or, (b) 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, or (c) total 
occupational and social impairment.  The 
psychiatrist is requested to specify the 
Veteran's PTSD symptoms that support such 
findings.  

The psychiatrist should also comment upon 
the impact of the Veteran's PTSD on his 
employability. 

In providing the above opinions, the VA 
psychiatrist should note that VA must 
consider all symptoms of a claimant's 
condition that affect the level of 
occupational and social impairment, 
including, if applicable, those 
identified in the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  The Veteran should also be afforded a 
VA general examination(s) by a physician 
or physicians with appropriate expertise 
to determine the impact of the Veteran's 
service-connected disabilities on his  
employability.  The claims files must be 
made available for review by the 
examiner(s), and the examiner(s) should 
note such review in the report.  The 
examiner(s) should identify the 
limitations resulting from each service-
connected disability and provide an 
opinion as to whether the Veteran's 
service-connected disabilities have 
rendered him unable to maintain any form 
of  substantially gainful employment 
consistent with his education and 
industrial background.  In forming the  
opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities of the Veteran.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for an 
initial rating in excess of 50 percent 
for PTSD and for a TDIU in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim for an 
initial higher rating for PTSD should 
include express consideration of whether 
"staged rating," pursuant to Fenderson 
(cited to above), is appropriate, and 
specifically address whether the criteria 
for invoking the procedures for referral 
of the claims, pursuant to 38 C.F.R. § 
3.321(b)(1), are met.

6.  If any benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be provided with a SSOC 
that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal. An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



